EXHIBIT 10.1

 

FOURTH AMENDMENT TO OFFICE/WAREHOUSE LEASE

 

This Fourth Amendment to Office/Warehouse Lease is made December 1, 2005, by and
between FLYING CLOUD BUSINESS CENTRE INVESTORS LLC, a Delaware limited liability
company (“Lessor”) and FARGO ELECTRONICS, INC., a Delaware corporation
(“Lessee”).

 


RECITALS


 

A.            Lessor is the successor to Aetna Life Insurance Company and Opus
Northwest, LLC, as owner of the Office/Warehouse Complex known as Flying Cloud
Business Centre located at 6601 Flying Cloud Drive, Eden Prairie, Minnesota.

 

B.            Lessor’s predecessors and Lessee are parties to that certain
Office/Warehouse Lease dated June 10, 1996, as amended by Amendment to Lease
dated June 10, 1996, as amended by Second Amendment to Office/Warehouse Lease
dated August 29, 1996, and as amended by Third Amendment to Office/Warehouse
Lease dated February 28, 2001, pursuant to which Lessee leases from Lessor
approximately 96,240 square feet of space.  The Office/Warehouse Lease as
amended is referred to herein as the “Lease”.

 

C.            Lessor and Lessee wish to modify the terms and conditions of the
Lease as hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing, and the covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the parties amend the Lease as follows:

 

1

--------------------------------------------------------------------------------


 

1.             Definitions.  Capitalized terms used in this Fourth Amendment
shall have the meanings set forth in the Lease unless otherwise specifically
defined herein.

 

2.             Term.  The current termination date of the Lease is December 31,
2006.  The term of the Lease is extended for an additional 120 months for the
period commencing January 1, 2007 and terminating December 31, 2016 (the
“Extension Term”), unless terminated earlier as provided in the Lease.

 

3.             Base Rent.  The Base Rent for the Premises payable by Lessee
during the Extension Term will be as follows:

 

Period

 

Per Square Foot Rent

 

Monthly Base Rent

 

1/1/07 – 12/31/11

 

$

5.00

 

$

40,100.00

 

1/1/12 – 12/31/16

 

$

5.75

 

$

46,115.00

 

 

4.             Additional Rent.  In addition to the Base Rent set forth in
Paragraph 3, Lessee will continue to be responsible for its proportionate share
of Real Estate Taxes, Operating Expenses, and other Additional Rent as provided
in the Lease.  This Additional Rent is currently estimated at $2.80 per square
foot for calendar year 2005, or $22,456.00 per month.

 

5.             Option to Renew.  Lessee shall have the option to extend the term
of this Lease beyond the Extension Term for one period of either 2 years or 5
years, as selected by Lessee, on the following terms and conditions, such
extension period being sometimes referred to herein and in the Lease as the
“Renewal Term”:

 

(a)                                  At the time of the exercise of the option,
the Lease shall be in full force and effect and Lessee shall not be in default
in the performance of any term of the Lease in respect to a matter as to which
notice of default has been given under the Lease which has not been remedied
within the time permitted in the Lease.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Lessee shall exercise its option to extend
the term of the Lease for the Renewal Term by notifying Lessor in writing of its
election to exercise the right to renew and extend the term of the Lease no
later than June 30, 2016.

 

(c)                                  In exercising its right to extend the term
of this Lease for the Renewal Term, the notice from Lessee shall clearly
indicate whether the Renewal Term will be for a period of 2 years or for a
period of 5 years.

 

(d)                                 The Renewal Term shall be upon the same
terms, covenants, and conditions as in the Lease; provided, however, the Base
Rent for the Renewal Term shall be the fair market Base Rent rate for the
Premises on the date the Renewal Term commences in relation to comparable (in
quality and location) space located in the Minneapolis-St. Paul metropolitan
area.  The fair market Base Rent for the Premises shall be determined as of
July 1, 2016.

 

(e)                                  Upon notification with respect to such
renewal, and for a period of 60 days thereafter, the parties shall make a good
faith effort to agree upon the fair market Base Rent of the Premises for the
Renewal Term.  In the event that Lessor and Lessee fail to agree within the 60
day time period, the fair market Base Rent of the Premises for the Renewal Term
shall be determined by arbitration in the manner set forth in Article XXXI of
the Lease; provided, however, in no event shall the Base Rent of the Premises
for the Renewal Term be less than $5.75 per square foot or greater than $6.90
per square foot.  Any determination by arbitration or any agreement reached by
the parties with respect to the fair market Base Rent and resulting Base Rent of
the Premises for the Renewal Term shall be set forth in a supplement to this
Lease signed by the parties.

 

6.             Right of First Opportunity.  Lessor will give written notice to
Lessee of any adjacent space in the Office/Warehouse Complex that becomes
available for lease during the term of this Lease (the “Offer Space”).  Lessor’s
notice will include the Base Rent for the Offer Space calculated at the market
rate at which Lessor would, as of the date upon which Lessor submits written
notice to Lessee, expect to charge a new tenant for the Offer Space for the term
in question; provided, however, that space that is

 

3

--------------------------------------------------------------------------------


 

available as of the date of this Fourth Amendment shall not be included as Offer
Space until it has been leased and has again become available for leasing. 
Following such notice, Lessee shall have the right to lease the Offer Space in
accordance with the following conditions:

 

(a)                                  Lessee is not in default under the Lease.

 

(b)                                 The party currently leasing the Offer Space
does not desire to continue to lease the Offer Space.

 

(c)                                  Other tenants in the Office/Warehouse
Complex with the rights to lease the Offer Space do not desire to lease the
Offer Space.

 

(d)                                 Lessee provides written notice to Lessor
exercising its right to lease the Offer Space (the “Election Notice”) within 30
days following Lessor’s notice of availability of the Offer Space.

 

(e)                                  If Lessee fails to timely exercise its
right to lease the Offer Space, Lessee shall have no further right to lease the
Offer Space pursuant to this Paragraph 6 until it has been leased by Lessor to a
third party and has again become available.

 

(f)                                    If Lessee exercises its right to lease
the Offer Space, Lessor and Lessee shall enter into an amendment to the Lease
which adds the Offer Space to the Lease, subject to the following terms and
conditions:

 

(1)                                  The Base Rent for the Offer Space will be
the rate which Lessor submits in its written notice to Lessee that the Offer
Space is available.

 

(2)                                  Lessee’s pro rata share of Real Estate
Taxes, Operating Expenses, and other Additional Rent pursuant to the Lease will
be increased as to include the Offer Space.

 

(3)                                  The Offer Space shall be delivered to and
accepted by Lessee in “as is” condition when it becomes available.

 

(4)                                  The obligations of Lessee for Base Rent and
Additional Rent with respect to the Offer Space will commence on the date
possession of the Offer Space is tendered by Lessor to Lessee.

 

4

--------------------------------------------------------------------------------


 

(5)                                  The Offer Space shall be added to the
Premises for a term concurrent with the current term of the Lease.

 

(6)                                  Except as herein specifically provided to
the contrary, all of the terms and conditions of the Lease shall apply to the
Offer Space upon its addition to the Premises.

 

(7)                                  Lessee’s right to lease the Offer Space
must be exercised with regard to the entire Offer Space.

 

(8)                                  Any improvements to be made to the Offer
Space will be constructed by Lessee, at Lessee’s sole cost and expense, in
accordance with plans and specifications submitted by Lessee and approved by
Lessor as provided in Article VIII of the Lease.

 

(9)                                  Within 15 days after receipt from Lessor,
Lessee will execute and deliver to Lessor those instruments Lessor may
reasonably request to evidence the lease of the Offer Space and the amendments
to the Lease required by this Paragraph 6.

 

(10)                            Lessor shall not be liable for failure to
deliver possession of the Offer Space to Lessee by reason of holding over by
third parties, nor shall such failure impair the validity of Lessee’s leasing of
the Offer Space or extend the term thereof.

 

(11)                            The right of Lessee under this Paragraph 6 will
not be severed from the Lease or separately sold, assigned, or transferred, and
will expire on the expiration or earlier termination of this Lease.

 

7.             Lessee Improvements.  Lessee agrees to construct and install
improvements to the westerly 24,000 square feet of the Premises to create
additional office space (the “Tenant Improvements”).  Lessee will begin
construction of the Tenant Improvements as soon as reasonably possible following
removal of the contingencies described in Paragraph 11 and will complete the
improvements on or before January 1, 2008.  Improvements will be constructed at
Lessee’s sole cost and expense (except as

 

5

--------------------------------------------------------------------------------


 

provided in Paragraph 9) and will be in accordance with Lessor’s review and
approval of plans and specifications as provided in Article VIII of the Lease.

 

8.             Space Planning Allowance.  Lessor will provide Lessee with a
$30,000.00 allowance for space planning, design, and construction drawings for
the Tenant Improvements.  This allowance, provided Lessee is not in default,
will be payable to Lessee upon Lessor’s receipt of paid invoices and lien
waivers from architects, planners, designers, or other contractors providing
space planning, design, or construction drawing services to Lessee related to
the Tenant Improvements.

 

9.             Use of Leftover Improvement Allowance.  Paragraph 5 of the Third
Amendment to Office/Warehouse Lease provides a $50,000.00 allowance from Lessor
to Lessee for certain improvement work to the Premises.  $6,451.80 of this
$50,000.00 allowance remains and will be applied by Lessor to the Tenant
Improvements and will be paid to Lessee by Lessor upon Lessor’s receipt of paid
invoices and lien waivers from contractors, subcontractors, and material
suppliers in connection with the Tenant Improvements.

 

10.           Construction of Additional Parking.  Lessor, at Lessor’s sole cost
and expense, will design and construct approximately 100 additional parking
stalls to be located on the Property (the “Parking Improvements”).  The Parking
Improvements will be for the exclusive use of Lessee during the term of the
Lease.  The approximate location of the Parking Improvements is as set forth on
the sketch attached hereto as Exhibit A and described in the letter from Welsh
Construction dated October 3, 2005 attached hereto as Exhibit B.

 

6

--------------------------------------------------------------------------------


 

11.           Contingencies.  Both the Parking Improvements described in
Paragraph 10 and the Tenant Improvements described in Paragraph 7 will require
approvals from the City of Eden Prairie.  Notwithstanding any other provision of
this Fourth Amendment to the contrary, this Fourth Amendment and all obligations
of Lessor and Lessee provided herein are subject to successfully obtaining all
necessary approvals for the Parking Improvements and the Tenant Improvements on
or before June 30, 2006.  Lessor and Lessee will cooperate with each other and
use their best good faith efforts to promptly apply for, pursue, and obtain the
necessary approvals from the City.  Lessor will be responsible for obtaining
approvals for the Parking Improvements and Lessee will be responsible for
obtaining approvals for the Tenant Improvements.  If all approvals necessary for
the Parking Improvements and the Tenant Improvements have not been obtained by
June 30, 2006, the parties may by written agreement extend the contingency to a
date mutually agreed upon or, failing such extension, this Fourth Amendment will
terminate and be of no further force or effect.  Promptly after obtaining all
approvals and the satisfaction of the contingencies described in this paragraph,
Lessor will commence construction of the Parking Improvements and Lessee will
commence construction of the Tenant Improvements.

 

12.           Effect of Amendment.  Except as amended by this Fourth Amendment,
the Lease will remain in full force and effect.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Fourth Amendment to
Office/Warehouse Lease as of the day and year first above written.

 

 

LESSOR:

 

 

 

FLYING CLOUD BUSINESS CENTRE

 

INVESTORS LLC

 

 

 

 

By Trumball One Investors, LLC,

 

a General Partner,

 

 

 

 

By UBS Realty Investors, LLC, Manager

 

 

 

 

 

 

 

By

/s/ J. Raymond Frazier

 

 

 

 

J. Raymond Frazier, Director

 

 

 

 

 

LESSEE:

 

 

 

 

FARGO ELECTRONICS, INC.

 

 

 

 

 

 

By:

/s/ Jeffrey D. Upin

 

 

 

Jeffrey D. Upin, Secretary

 

 

8

--------------------------------------------------------------------------------